DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed on 05/20/2022 has been entered.  Claims 1-8 and 14-18 are currently pending in the application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 05/20/2022.
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0046, line 6, "along th shoe vertical z axis" appears to read "along the shoe vertical z axis".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Regarding claim 1, with respect to the first end of the shoelace and the first eyelet, the respective locations are discussed in para. 0043 of the original specification and also depicted in original Figs. 1-5 and 13-17.  However, the original disclosure fails to set forth "a first end of said shoelace being securely fixed at a location near a first eyelet, wherein the first eyelet is an eyelet from among said first series of eyelets and said second series of eyelets which is located closest to the foremost point of the shoe along the shoe length axis".  It is noted that the original disclosure only sets forth that the first eyelet is an eyelet at the medial side of the shoe and is closest to the toe of the shoe; and the above underlined limitation is claiming the first eyelet can be either at the medial side or at the lateral side of the shoe.  As such, the scope of the underlined limitation is broader than the original disclosure.  Therefore claiming the above limitation must be cancelled from the claim, since the claim appears to be new matter.
	Regarding claim 6, with respect to the location of the first end of the shoelace is discussed in para. 0043 of the original specification and also depicted in original Figs. 1-5 and 13-17.  However, the original disclosure fails to set forth "said first end of said shoelace is threaded under one of said two flaps".  It is noted that the original disclosure only set forth that the first end of said shoelace is threaded under the medial flap.  As such, the scope of the underlined limitation is broader than the original disclosure.  Therefore claiming the above limitation must be cancelled from the claim, since the claim appears to be new matter.
Claims 2-8 and 14-18 each depend from a rejected base claim and are likewise rejected. 
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-8 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation "said series of eyelets", which renders the claim indefinite.  The claim has previously set forth "a first series of eyelets" and "a second series of eyelets".  It is unclear which series of eyelets Applicant is referring to.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation has been construed to be "said first and second series of eyelets".
	Claim 5 recites the limitation "a first one of said two flaps", which renders the claim indefinite.  Claim 5 depends from claim 1, and claim 1 has set forth "a first of the two flaps".  It is unclear whether "a first one of said two flaps" refers to the previously first of the two flaps or can be any one of the two flaps.  For examination purposes, the limitation has been construed to be "the first of the two flaps".
	Claim 16 recites the limitation "wherein said slider is adjustable by sliding said slider from a first position along the lateral-medial axis relative to the guide to a second position along the lateral-medial axis relative to the guide to tighten and loosen the shoe", which renders the claim indefinite.  As the claim defines a first position and a second position, the path of sliding from the first position to the second position is determined.  As such, the sliding either tightens the shoe or loosens the shoe, but not both.  The claimed subject matter appears to be contradictory.  For examination purposes, the limitation has been construed to be "wherein said slider is adjustable by sliding said slider from a first position along the lateral-medial axis relative to the guide to a second position along the lateral-medial axis relative to the guide to tighten or loosen the shoe".
Claims 2-8 and 14-18 each depend from a rejected base claim and are likewise rejected. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sink (US 5,471,769 A) in view of Klausner (US 5,016,327 A).
Regarding claim 1, Sink discloses a shoe closure system (figs. 1-2; claim 1) for use with a shoe (shoe 12; figs. 1-2; col. 3, ll. 24-30) comprising: 
a rearmost point (see annotated fig. 2) and a foremost point (see annotated fig. 2) defining a shoe length axis from the rearmost point to the foremost point (see annotated fig. 2); 
two flaps (panels 22, 24; figs. 1-2; col. 3, ll. 31-33) with a first (lateral panel 24; figs. 1-2; col. 3, ll. 30-34) of the two one flaps positioned on a lateral side of the shoe (corresponding to lateral panel 24; see annotated fig. 2; col. 3, ll. 30-34) and a second (medial panel 22; figs. 1-2; col. 3, ll. 30-34) of the two flaps positioned on a medial side of the shoe (corresponding to medial panel 22; figs. 1-2; col. 3, ll. 30-34), wherein the lateral side of the shoe and the medial side of the shoe define a lateral-medial axis (see annotated fig. 2); 
a first series of lace loops (lace strap loops 30; figs. 1-2; col. 3, ll. 35-42) along the first of the two flaps (along lateral panel 24; figs. 1-2); 
a second series of lace loops (lace strap loops 30; figs. 1-2; col. 3, ll. 35-42) along the second of the two flaps (along medial panel 22; figs. 1-2); 
an opening (see fig. 1 and annotated fig. 2) configured for insertion of a wearer's foot (see figs. 1-2), said opening having a lateral side and a medial side (corresponding to the lateral side and the medial side of the shoe respectively; see annotated fig. 2): 
a shoelace (shoe strap 32; figs. 1-2; col. 3, ll. 43-46) having a length sufficient to be threaded alternately between said two flaps through the lace loops in said series of lace loops (figs. 1-2; col. 3, ll. 43-46); 
a first end (forward end 34; figs. 1-2; col. 3, ll. 49-54) of said shoelace being securely fixed at a location near a first lace loop (figs. 1-2; col. 3, ll. 49-54), wherein the first lace loop is a lace loop from among said first series of lace loops and said second series of lace loops which is located closest to the foremost point of the shoe along the shoe length axis (see annotated fig. 2), said shoelace also being alternately threaded through the lace loops in said first and second series of lace loops (see figs. 1-2);
a second end (rearward portion 34; fig. 1) of said shoelace being threaded under one of said flaps through a second eyelet, wherein the second eyelet is an eyelet from among said first series of lace loops and said second series of lace loops which is located closest to the opening configured for insertion of a wearer's foot (figs. 1-2), said second end of said shoelace being secured to a slider (adjustment and locking member 38; figs. 1-2; col. 4, ll. 18-25) which is slidably mounted over a guide (eye member 52; figs. 1, 4, 6; col. 4, ll. 18-25) positioned around a heel portion of said shoe (figs. 1, 4; col. 4, ll. 24-29), said slider being slidable over said guide around the heel portion of said shoe (member 38 is capable of sliding over eye member 52; figs. 1, 4, 6; col. 4, ll. 25-29); and whereby said slider is adjustable by sliding said slider over said guide to tighten and loosen the shoe (by sliding member 38 over eye member 52 to lock hook 40 into eye member 52, at least sliding hook 40 over the base plate of member 52, thereby tightening the shoe and unlock hook 40 thereby loosening the shoe; figs. 1, 4, 6; col. 4, ll. 29-54).
Sink does not explicitly disclose wherein the lace loops are lace loops in each of said flaps, and the second end of said shoelace being threaded under one of said flaps.  However, Klausner teaches a shoe closure system (fig. 8; col. 3, ll. 1-3; col. 4, ll. 1-22) comprising lace loops (lace loops 33a-33e, 35a-35e; fig. 8; col. 4, ll. 1-5) in two flaps (see fig. 8; col. 4, ll. 1-5), wherein the lace loops are lace loops (fig. 8; col. 4, ll. 1-5) in each of said flaps, and a second end (second end portion 31b; fig. 8; col. 4, ll. 6-22) of a shoelace (lace 31; fig. 8; col. 4, ll. 6-22) being threaded under one of said flaps (fig. 8; col. 4, ll. 7-22).  Sink and Klausner are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the configuration of the shoe closure system as disclosed by Klausner, with wherein the lace loops are lace loops in each of said flaps, and the second end of said shoelace being threaded under one of said flaps as taught by Klausner, in order to provide an alternative suitable configuration of the lace loops which has been commonly used for a long period of time.
Regarding claim 6, Sink and Klausner, in combination, disclose the shoe closure system of claim 1, but Sink does not explicitly disclose wherein said first end of said shoelace is threaded under one of said two flaps and defines a second position along the lateral-medial axis, the first eyelet defines a first position along the lateral-medial axis, a third eyelet in one of the first and second series of eyelets which is opposite the first eyelet along the lateral-medial axis defines a third position along the lateral-media axis, and the second position is spaced apart from the first position in a direction along the lateral-medial axis from the first position to the third position, and wherein the second position is located between the first position and the third position along the lateral-medial axis, said first end of said shoelace being folded over said shoelace.  However, Klausner teaches wherein a shoelace (lace 31; fig. 8; col. 4, ll. 7-22) comprising a first end (first end 31a; fig. 8; col. 4, ll. 12-17), wherein the first end of said shoelace threaded under one of two flaps of a shoe (two upper panels; see fig. 8) and defines a second position along a lateral-medial axis (see fig. 8), a first eyelet (eyelet 33a; fig. 8; col. 4, ll. 44-47) defines a first position along the lateral-medial axis (the axis defined by line 9-9; see fig. 8), a third eyelet (eyelet 35a; fig. 8; col. 4, ll. 44-47) in one of first and second series of eyelets (eyelets 33a-33e and 35a-35e; see fig. 8; col. 4, ll. 44-47) which is opposite the first eyelet along the lateral-medial axis (fig. 8; col. 4, ll. 44-47) defines a third position along the lateral-media axis (see fig. 8), and the second position is spaced apart from the first position in a direction along the lateral-medial axis from the first position to the third position (see fig. 8), and wherein the second position is located between the first position and the third position along the lateral-medial axis (see fig. 8), said first end of said shoelace being folded over said shoelace (see fig. 8).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the configuration of the shoe closure system as disclosed by Sink, with wherein said first end of said shoelace is threaded under one of said two flaps and defines a second position along the lateral-medial axis, the first eyelet defines a first position along the lateral-medial axis, a third eyelet in one of the first and second series of eyelets which is opposite the first eyelet along the lateral-medial axis defines a third position along the lateral-media axis, and the second position is spaced apart from the first position in a direction along the lateral-medial axis from the first position to the third position, and wherein the second position is located between the first position and the third position along the lateral-medial axis, said first end of said shoelace being folded over said shoelace as taught by Klausner, in order to provide an alternative suitable configuration of securing the first end of the shoelace in a front portion of the shoe.
Regarding claim 14, Sink and Klausner, in combination, disclose the shoe closure system of claim 1, and Sink further discloses the shoe closure system further comprising a sole (sole 56; fig. 1; col. 4, ll. 19-28), wherein the slider is not located in the sole (see fig. 1).
Regarding claim 15, Sink and Klausner, in combination, disclose the shoe closure system of claim 1, and Sink further discloses the shoe closure system further comprising a sole (sole 56; fig. 1; col. 4, ll. 19-28), wherein the sole and the opening define a vertical axis from the sole to the opening (see fig. 1 and annotated fig. 2). the slider and the guide define a second position along the vertical axis (see annotated fig. 2), the sole defines a first position along the vertical axis (see annotated fig. 2), the opening configured for insertion of a wearer's foot defines a third position along the vertical axis (see annotated fig. 2). and the second position is spaced apart from first position in a direction along the vertical axis from the first position to the third position (see annotated fig. 2).
Regarding claim 16, Sink and Klausner, in combination, disclose the shoe closure system of claim 1, and further discloses wherein said slider is adjustable by sliding said slider from a first position along the lateral-medial axis relative to the guide to a second position along the lateral-medial axis relative to the guide to tighten or loosen the shoe (sliding between a first position at tongue 28 and a second position at eye member 52; see annotated fig. 2).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sink (US 5,471,769 A) and Klausner (US 5,016,327 A) and further in view of Posner (US 5,873,183 A).
	Regarding claim 4, Sink and Klausner, in combination, disclose the shoe closure system of claim 1, but Sink does not disclose the shoe closure system further comprising a ridge formed in a heel tab of said shoe for preventing said shoelace from sliding up said heel tab.  However, Posner discloses a shoe closure system (fig. 1; col. 2, ll. 11-26; claim 1) for use with a shoe (shoe 11; fig. 1; col. 2, ll. 10-15) further comprising a ridge (lip 49; fig. 1; col. 2, ll. 38-41) formed in a heel tab (ankle support portion 17; fig. 1) of said shoe for preventing a shoelace (lace 31; fig. 1) from sliding up said heal tab (fig. 1; col. 2, ll. 38-41).  Sink and Posner are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the configuration of the shoe closure system as disclosed by Sink, with wherein the shoe closure system further comprising a ridge formed in a heel tab of said shoe for preventing said shoelace from sliding up said heel tab as taught by Posner, in order to facilitate the shoelace to keep below the ridge during tightening to prevent vertical movement of the lace up the heel portion of the shoe (Posner; col. 2, ll. 38-41), which is especially advantageous for sport shoes, hiking shoes, etc., where the wearer's foot encounter's large forces or external objects (Sink; col. 2, ll. 65-67; col. 3, ll. 1).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sink (US 5,471,769 A) and Klausner (US 5,016,327 A) and further in view of Cabanis (US 2009/0100717 A1).
Regarding claim 5, Sink and Klausner, in combination, disclose claim 1, but Sink does not disclose wherein said first end of said shoelace is secured under the first of said two flaps and defines a second position along the shoe length axis, the first eyelet defines a first position along the shoe length axis, the foremost point defines a third position along the shoe length axis, and the second position is spaced from the first position in a direction along the shoe length axis from said first position to said third position.  However, Cabanis teaches wherein a first end (forward end) of a shoelace (linkage 31 comprising lace 55; figs. 3, 5; paras. 0058, 0065) is secured under one of flaps (at connection 40 under at least one panel [flap] of upper 3; figs. 3, 5; para. 0040) and defines a second position (inside connection 40; see fig. 3) along a shoe length axis (in longitudinal direction from rear end 4 to front end 5; see fig. 3; para. 0040), a first eyelet (eyelet 36; fig. 3; paras. 0055, 0058) defines a first position along the shoe length axis (see fig. 3), a foremost point (front end 5; fig. 3; para. 0058) defines a third position along the shoe length axis (see fig. 3), and the second position is spaced from the first position in a direction along the shoe length axis from said first position to said third position (when the fixed connection 40 is arranged toward the front end 5; referencing fig. 3; para. 0058).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the configuration of the shoe closure system as disclosed by Sink, with wherein said first end of said shoelace is secured under the first of said two flaps and defines a second position along the shoe length axis, the first eyelet defines a first position along the shoe length axis, the foremost point defines a third position along the shoe length axis, and the second position is spaced from the first position in a direction along the shoe length axis from said first position to said third position as taught by Cabanis, in order to provide an alternative suitable attachment location of the first end of the shoelace to the shoe upper in a front portion of the shoe.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sink (US 5,471,769 A) and Klausner (US 5,016,327 A) and further in view of Siegfreid (US 2014/0007391 A1).
Regarding claim 7, Sink and Klausner, in combination, disclose the shoe closure system of claim 1, but Sink does not disclose the shoe closure system further comprising a button secured to an upper of said shoe and wherein said shoelace is capable of being secured around said button.  However, Siegfreid teaches wherein a shoe closure system (shoe securement device 100; fig. 1A; para. 0028) further comprising a button (a button comprising parts 110 and 120; figs. 1A, 2A; para. 0028) secured to an upper of said shoe (fig. 2A; para. 0028) through an eyelet (eyelet 15; fig. 2A; para. 0037) and wherein a shoelace (shoelace 20; fig. 2A; para. 0037) is capable of being secured around said button (figs. 3A-3B; para. 40).  As Sink discloses coupling the adjustment and locking member 38 to the eye member 52 by a hook member 40, wherein the two components may be accidently disengaged from each other under certain conditions such as when encountering external objects.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shoe closure system as disclosed by Sink, with wherein the shoe closure system further comprising a button secured to an upper of said shoe through an eyelet and wherein said shoelace is capable of being secured around said button as taught by Siegfreid, in order to provide additional means to facilitate safely and easily securing the shoelace portion adjacent to the shoe opening, thereby preventing loosening of the shoelace which is especially advantageous for sport shoes, hiking shoes, etc., where the wearer's foot encounter's large forces or external objects (Sink; col. 2, ll. 65-67; col. 3, ll. 1).
Regarding claim 8, Sink, Klausner and Siegfreid, in combination, disclose the shoe closure system of claim 7, but Sink does not disclose wherein said button includes a top button and a base button, said top button being removably secured to said base button.  However, Siegfreid teaches wherein said button includes a top button (top part 120; figs. 1A, 2A; para. 0028) and a base button (base part 110; figs. 1A, 2A; para. 0028), said top button being removably secured to said base button (fig. 1A; para. 0028).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shoe closure system as disclosed by Sink, with wherein said button includes a top button and a base button, said top button being removably secured to said base button as taught by Siegfreid, in order to provide flexibility for the user to selectively use the button to further tighten the shoelace.

    PNG
    media_image1.png
    541
    794
    media_image1.png
    Greyscale

Annotated Fig. 2 from US 5,471,769 A

Allowable Subject Matter (Status of Claims)
Pending claims 2-3 and 17-18 appear to be free of prior art.  
With respect to claims 2-3, none of the prior art of record alone or in combination teaches a shoe closure system comprising a free end of a shoelace being secured to a slider which is slidably mounted over a guide positioned around a heel portion of said shoe, said slider being slidable over said guide around the heel portion of said shoe, whereby said slider is adjustable by sliding said slider over said guide to tighten and loosen the shoe wherein a guide is a cord or piping secured to an interior of the shoe under an outer surface of the shoe along each side of the opening configured for insertion of a wearer's foot and extends around the heel portion of the shoe.  Modifying the prior art to have the claimed feature would be impermissible hindsight based upon Applicant's disclosure.
With respect to claim 17, none of the prior art of record alone or in combination teaches wherein the guide extends from the medial side of the shoe to the lateral side of the shoe.  In addition, Sink does not need the guide, i.e., the eye member 52, extends from the medial side of the shoe to the lateral side of the shoe.  Modifying the prior art to have the claimed feature would be impermissible hindsight based upon Applicant's disclosure.
With respect to claim 18, none of the prior art of record alone or in combination teaches wherein the second eyelet defines a first position along the shoe length axis, the rearmost point defines a second position along the shoe length axis, the shoelace extends out of an opening located at a third position along the shoe length axis, and the third position is between the first position and the second position along the shoe length axis.  In addition, Sink does not need the shoelace to extend out of an opening located at a position between the second eyelet and the rearmost point of the shoe because of lace strap guide 58 on an outer surface of the shoe opening.  Modifying the prior art to have the claimed feature would be impermissible hindsight based upon Applicant's disclosure.
Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed on 05/20/2022 have been fully considered and addressed as follows.
Applicant remarks: Applicant asserts that Sink's adjustment and locking member 38 is not slidable over sink's eye member 52 because the two components simple couple together.
Examiner's response: Examiner respectfully disagrees.  First, it is noted that the term "slidable" means "capable of slide".  As Sink's adjustment and locking member 38 is capable of sliding over the eye member 52 when transitioning between the status of Fig. 1 and the status Fig. 2, Sink's teaching meets the claimed structural features.  Second, during transitioning between the locking and unlocking status as depicted in Figs. 1-2, at least the sliding hook 40 of member 38 must slide over the base plate of member 52.
Applicant remarks: Applicant asserts that one of ordinary skill in the art would not have been led to add Posner's ankle support portion 17 to the combination of Sink and Klausner because Sink's strap does not wrap around the shoe and the engagement of adjustment and locking member 38 and eye member 52, along with the engagement of lace guide 58 and strap 32 holds the strap 32 in place and prevents any vertical movement.
Examiner's response: Examiner respectfully disagrees.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).   In this case, one ordinary skill of the art would recognize that that arranging a ridge in a heel tab above the shoelace would further prevent any vertical movement of the shoe lace in the heel portion, which is especially advantageous for sport shoes, hiking shoes, etc., where the wearer's foot encounter's large forces or external objects (Sink; col. 2, ll. 65-67; col. 3, ll. 1).
Applicant remarks: With respect to claim 5, Applicant asserts that nothing in Cabanis' text states that the location of medial connection 40 is closer to the foremost point 5 of the shoe than is the eyelet 36.
Examiner's response: It is noted that the feature upon which applicant relies (the location of the first end of the shoe lace is closer to the foremost point of the shoe than the first eyelet) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In addition, Applicant's attention is directed to the last sentence of para. 0059 which clearly states that the fixed connection 40 may be arranged toward the front end 5.
Applicant remarks: With respect to claims 7-8, Applicant asserts that it is not possible given Siegfried's use of buttons to secure free shoelace ends and Sink's lace of any free shoelace ends.
Examiner's response: It is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, the combination of Sink and Siegfried is not to secure "any free shoelace ends" of Siegfried, but to further provide additional means around an eyelet close to the shoe opening to secure the shoelace in the place.  Sink discloses coupling the adjustment and locking member 38 to the eye member 52 by a hook member 40, wherein the two components may be accidently disengaged from each other under certain conditions such as when encountering external objects.  In an effort of improving Sink's shoe closure system, one ordinary skill of the art would recognize that arranging a fixing button as taught by Siegfried would further help to avoid possible loosening of the shoelace, which is especially advantageous for sport shoes, hiking shoes, etc., where the wearer's foot encounter's large forces or external objects (Sink; col. 2, ll. 65-67; col. 3, ll. 1). 
Applicant remarks: Applicant argued that the claimed shoe closure system achieves unexpected benefits relative to the combination of Sink and Klausner.
Examiner's response: To show Unexpected Results, Applicant must provide a comparison of the claimed invention to the closet subject matter that exists in the prior art. See MPEP 716.02(e). The showing of unexpected results must be commensurate in scope with the invention as claimed. See MPEP 716.02(d). The results must be due to the claimed features, and not to unclaimed features. The unexpected property or result must actually be unexpected and of statistic and practical significance.  Applicant failed to provide such a comparison; therefore, Applicant's argument is not sufficient to overcome the rejections based on combination of Sink and Klausner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732